DISSENTING OPINION.
There is more involved in the question here under consideration than appears on the surface, for the statute here controlling, as now construed, will adversely affect not only the procedural authority of this Board of Review when dealing with a recalcitrant witness, but will also furnish objecting employers with a weapon to prevent the Mississippi Unemployment Compensation Commission from discharging its statutory duties with efficiency and dispatch. The court below was not here acting on its general power as a court of chancery, and was without authority to have so done for its power to coerce a witness into the giving of testimony before this Board of Review is conferred and measured by paragraph (k) of section 9 of Chap. 147, Laws 1938, which the reporter will set out.1 The power conferred by that paragraph of the *Page 636 
section is not upon a particular named court, but upon "any court," which includes that of a justice of the peace, and the court below was without authority to exercise any power here which a justice of the peace could not have exercised had resort been here had to his court; and the rule of the chancery court as to the effect of a sworn answer to a bill of complaint does not apply here. Neither do the rules governing courts of justice when issuing subpoenas duces tecum at the request of a party to a litigation for the production of books, etc., in the possession of the one to whom the subpoena runs, for inspection by the party requesting the subpoena, and introduction by him in evidence on the trial of the case, should he so desire, apply here for the authority and procedure for the issuance, and the effect, of the subpoena duces tecum here issued, is governed by the statute hereinbefore cited.
The appellant, by the decision just rendered, has been permitted to justify his refusal to submit the books of his corporation to this Board of Review for its inspection and use, if found by it to be relevant to the matter it then had under consideration, on the ground that the contents of the books are not relevant to the matter the Board had before it. The relevancy and competency vel non of evidence, oral or documentary, in a case on trial, is never for the determination of the witness from whom the evidence is sought to be elicited, but is always for the determination of the trial court, which this Board of Review here was, subject to review by another court, if a proceeding is authorized by law therefor. This elementary rule applies to all evidence and governs here under Chaplain v. Briscoe, 5 Smedes 
M. 198. The court there said, "It is the duty of the witness to obey the subpoena and bring the document with him; and it is a question of law for the court whether, upon principles of justice and equity, the production of the instrument ought to be enforced. . . . On this principle, Grissom (the witness) was bound to obey the subpoena, and after inspection of the paper it was for the court to say, whether it *Page 637 
should go in evidence. There is no rule of law which authorizes parties to judge for themselves in advance, whether a document is introductable or not." Not only is this general rule applicable to all courts, but in my judgment is the clear meaning of paragraph (k) of this statute, any possible doubt thereof being removed by paragraph (l) thereof. The only power and duty committed to the courts by paragraph (k) of the statute, in this connection, is to direct a recalcitrant witness to produce, if he can, the evidence desired of him and to punish him as for contempt in event he declines to do so. Whether the evidence sought was relevant and competent to the matter under consideration by it was for the determination of the Board of Review, subject, as hereinbefore set out, to judicial review in a proper proceeding therefor. The words, "without just cause," in the concluding sentence of paragraph (k) of this section of the statute, whatever they mean, apply, not in a proceeding before a court for an order directing a witness to comply with a subpoena duces tecum, but in a criminal prosecution for refusal to obey the subpoena.
I express no opinion on the relevancy vel non of the contents of these books of account to the matter that the Board of Review had before it. Their contents were not revealed to the Board of Review, the court below, nor us; consequently, neither they nor we know what their contents are, and therefore they could not, and we cannot, determine their relevancy vel non here.
The court below should have ordered the appellant to obey the subpoena duces tecum.
There is another question, not presented by counsel, and not here decided, which interests me, and which I think I should state. That is, does an appeal lie from an order granted by a court under paragraph (k) of section 9, chapter 147, Laws 1938? Such an appeal is not granted by that statute, and if it lies, authority therefor must be found for the circuit and chancery courts, in section 13, and for a court of the justice of the peace in section *Page 638 
64, Code 1930. If such an appeal lies, a proceeding by the Mississippi Unemployment Compensation Commission to force an objecting employer to comply with his duty under chapter 147, Laws 1938, may, because of appeals by such an employer from orders of a court to obey orders of the Commission to produce evidence desired by it, continue over such a long period of time as to practically deny justice to a complaining employee.
1 "(k) Subpenas. In case of contumacy by, or refusal to obey a subpena issued to, any person, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the commission, the board of review, any referee, or any duly authorized representative of any of them shall have jurisdiction to issue to such person an order requiring such person to appear before the commission, the board of review, any referee or any duly authorized representative of any of them, there to produce evidence if so ordered or there to give testimony touching the matter under investigation or in question; any failure to obey such order of the court may be punished by said court as a contempt thereof. Any person who shall without just cause fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in his power so to do, in obedience to a subpena of the commission, the board of review, any referee, or any duly authorized representative of any of them, shall be punished by a fine of not more than $200 or by imprisonment for not longer than sixty days, or by both such fine and imprisonment, and each day such violation continues shall be deemed to be a separate offense."